       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA              :
                                       :
       v.                              :         No. 3:11-cr-252 (VLB)
                                       :
 JUAN CARLOS MELENDEZ                  :
      Defendant.                       :         May 6, 2021
                                       :
                                       :
                                       :
                                       :
                                       :

     MEMORANDUM OF DECISION DENYING DEFENDANT JUAN CARLOS
   MELENDEZ’S MOTION FOR A REDUCTION OF SENTENCE, [Dkts. 102, 105]

      Before the Court is Defendant Juan Carlos Melendez’s motion for a reduction

of his sentence to provide for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). [Dkts. 96, 105]. In April 2012, Mr. Melendez pled guilty to one count

of Receipt of Child Pornography, in violation of 18 U.S.C. § 2552(a)(2). [Dkt. 42

(Change of Plea Hr’g)]. In October 2012, the Court sentenced Mr. Melendez to 168-

months imprisonment to be followed by lifetime supervised release. [Dkt. 80 (Crim.

Judgment)].

       Mr. Melendez seeks a modification of his sentence from incarceration to

home confinement based on his asserted risk of severe complications should he

become infected by COVID-19 while incarcerated at a Bureau of Prison’s (“BOP”)

contracted facility. [Dkt. 105, 112]. Mr. Melendez is currently incarcerated at Giles

W. Dalby Correctional Institution and is scheduled for release on November 07,

2022. See Inmate Locator Service, BOP Registration no. 20217-014, Fed. Bureau of

Prisons, https://www.bop.gov/inmateloc/,       (Apr. 28, 2021). The Government

                                           1
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 2 of 18




opposes Defendant’s motion. [Dkt. 108 (Gov. Mem. in Opp’n)]. For reasons set forth

below, the Court DENIES Defendant’s motion.

                                   Background

    A. Procedural history

      In August 2009, FBI agents downloaded 82 images depicting child

pornography offered for download on a peer-to-peer file sharing network. [Dkt. 50

(Pre-Sentence Investigation Report) ¶ 7].    1   The images included penetration of

infants and toddlers by adult males. [Id.]. The FBI traced the IP address associated

with the username and directory and learned that it was assigned to Mr. Melendez.

[PSR ¶ 8]. Based on this information, the FBI obtained and executed a search

warrant on Mr. Melendez’s residence. [PSR ¶¶ 9-15].

      A forensic examination of the hard drives seized revealed over 24,000

images of child pornography. [PSR ¶ 15]. Between 100 and 200 of the images and

videos involved bondage, sadistic, and/or masochistic activity. [Id.]. Mr. Melendez

took steps to organize the material into categories, put labels on them to make

them more attractive, and traded them to others for additional images of child

pornography, thereby commercializing his conduct. [PSR ¶¶ 11, 17]; [Sent. Hr’g Tr.

at 39:24-40:16].

      At sentencing, the Court found that Mr. Melendez was at risk of recidivism

because he “lacks insight, understanding of the horrific nature and impact of his



1At sentencing, the Court confirmed that Mr. Melendez was interviewed by the
U.S. Probation Office in the presence of his counsel, that that he reviewed the
pre-sentence investigation report, and he did not have any objections. [Dkt. 87
(Sent. Hr’g Tr.) at 2:14-4:04]. The Court adopted the presentence investigation
report as its findings of fact. [Id. at 4:08-04:12].
                                         2
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 3 of 18




conduct, and until that insight is achieved, recovery cannot even be hoped for…”

[Sent. Hr’g Tr. at 39:11-39:15]. Mr. Melendez claimed that he was a victim of sexual

abuse, so he should have been aware of the devastating impact sexual abuse has

on child victims. [Id. at 38:22-39:03].

      The parties’ stipulated that the advisory U.S. Sentencing Commission

guidelines recommended a 210 to 262-month sentence, but that the statutory

maximum was 240 months. See [Dkt. 43 (Plea Agreement) at 9]. The Court declined

to impose a two-level enhancement for use of a computer pursuant to USSG

§2G2.2(b)(6) because use of a computer is axiomatic in nearly all modern child

pornography cases. [Sent. Hr’g Tr. at 40:22-41:03]. Based on that ruling, the Court

determined that the sentencing guidelines recommended a sentence between 168

months to 210 months imprisonment. [Sent. Hr’g Tr. at 41:04-41:10]. Taking all of

the § 3553(a) sentencing factors into account, in particular, the need to protect the

public, the Court sentenced Mr. Melendez to 168 months imprisonment to be

followed by lifetime supervised release if he is not deported. [Id. at 39:16-39:23;

41:16-41:22]. Because of Mr. Melendez’s significant medical history, to wit, mobility

difficulties attendant to childhood polio and depression with suicidality, the Court

recommended that the BOP house him in a medical facility. [Id. at 42:20-42:23];

[PSR ¶¶ 60-63, 74].

      Mr. Melendez appealed his sentence, arguing that it was substantively

unreasonable. See United States v. Melendez, 551 F. App'x 20 (2d Cir. 2014). The

Second Circuit affirmed the judgment, noting that “[t]he district court found that

Melendez showed little remorse for his actions and that he was likely to reoffend if



                                          3
        Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 4 of 18




he were released. The court also found that Melendez was more than a mere

passive recipient of his contraband, unlike other child pornography defendants

who had received more lenient sentences.” Id. at 20-21.

      Thereafter, in December 2016, Mr. Melendez filed a pro se motion for a

reduction in his sentence pursuant to 18 U.S.C. § 3582(c). [Dkt. 90]. The Court

denied his motion because Amendment 801 to the sentencing commission

guidelines was not retroactive and the five-level enhancement pursuant to USSG

§2G2.2(b)(3)(B) would still apply because he distributed child pornography in a

bargained for exchange. [Dkt. 92 (Mem. of Decision) at 4-6]. Finally, the Court found

that the “Defendant has not demonstrated an entitlement to a reduction based on

his fine adjustment to prison life; however, such behavior is admirable and the

Bureau of Prisons is in the best position and has the ability to evaluate and reward

him for his behavior.” [Id. at 7].

      The Second Circuit dismissed Mr. Melendez’s pro se appeal of that decision

as lacking an arguable basis in fact or law. See [Dkt. 95 (United States v. Melendez ,

17-4016 (2d Cir. May 31, 2019)].

      B. Defendant’s Motion for Compassionate Release

      On December 9, 2020, Mr. Melendez filed a pro se motion seeking a reduction

of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) to provide for his

compassionate release. [Dkt. 96 (Def. Mot. for Compassionate Release)]. He argued

that the conditions at the D. Ray James Correctional Facility constituted willful

deliberate indifference to serious medical needs. He claimed that the staff refused

to sanitize and clean the ventilation units or to use HEPA filters. [Id. at 1]. Mr.



                                          4
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 5 of 18




Melendez asserts that he is susceptible to severe illness or death if he contracts

COVID-19 because he has hypertension and he is unable to walk. [Id.]. According

to his motion, he will be deported to Peru upon his release from BOP custody and

he would live with his grandparents there. [Id. at 2].

      Thereafter, the Court appointed counsel to represent Mr. Melendez in

accordance    with the District’s General Order. See [Dkt. 100 (Notice of

Appearance)]; D. Conn. General Order Appointing Counsel (Apr. 7, 2020). On

December 21, 2020, Mr. Melendez filed a notice indicating that he was transferred

to Reeves III CI in Pecos, Texas. [Dkt. 101 (Notice of Change of Address)].

      Defendant’s counsel’s supplemental motion argues that extraordinary and

compelling reasons exist to reduce Mr. Melendez’s sentence because: (a) the

growing COVID-19 pandemic has made Mr. Melendez’s sentence much more

punitive than intended;     (b) Mr. Melendez’s medical conditions,         including

hypertensive heart disease, render him especially vulnerable to serious illness or

death if infected with COVID-19; (c) his extraordinary rehabilitation; and (d) the 18

U.S.C. § 3553(a) sentencing factors as applied to this case and his current

circumstances. [Dkt. 105 (Def. Suppl. Mem.)].

      In opposition, the Government argues that Mr. Melendez fails to show

extraordinary or compelling reasons to reduce his sentence because he does not

have a condition that the CDC recognizes as rendering him especially susceptible

to an adverse medical outcome from COVID-19. [Dkt. 108 (Gov. Mem. in Opp’n) at

10-12]. The Government argues that Mr. Melendez remains a danger to society

based on his offense conduct and that he fails to present a release plan. [Id. at 13-



                                          5
          Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 6 of 18




15].

       In reply, Mr. Melendez submitted an affidavit indicating that he does not

intend to contest deportation to Peru and that he aspires to work as a graphic

designer there. [Dkt. 112 Def. Repl., Ex. A (Melendez Aff.) at 1-2]. Mr. Melendez

states that he was not eligible for sex offender rehabilitation programs while

incarcerated at a BOP facility and then he was transferred to a private prison that

does not offer these programs. [Id. at 3]. Mr. Melendez feels that his sentence has

made him a remorseful person and that he regrets what his family and victims went

through. [Id. at 3-4]. He states that, notwithstanding BOP’s policy implementing

COVID-19 precautions, “a handful of staff either don’t wear their masks properly or

at times don’t wear them at all.” [Id. at 5].

                                      Discussion

   A. Legal Standard

       “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute codifying the rule of finality

states:

       [T]he court ... upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose
       a term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that
       they are applicable, if it finds that ... extraordinary and compelling reasons
       warrant such a reduction ... and that such a reduction is consistent with

                                            6
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 7 of 18




      applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

      The specific provision under which Defendant seeks relief from his

sentence, the First Step Act of 2018 (as amended), imposes procedural

prerequisites to filing a motion for resentencing to provide compassionate release.

First Step Act of 2018, Section 603(b), Pub. L. 115-391, 132 Stat. 5194 (2018)

(amending 18 U.S.C. § 3582(c)(1)(A)). Previously, only the Bureau of Prisons

(“BOP”) could move for compassionate release and such motions were rarely filed.

United States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act

amendments were intended to address past inaction by the BOP by removing it as

the sole arbiter of compassionate release, while still permitting the BOP to weigh-

in on a defendant’s request via the statute’s exhaustion of administrative remedies

requirement. See id. at 232; see also United States v. Gamble, No. 3:18-CR-0022-

4(VLB), 2020 WL 1955338, at *3 (D. Conn. Apr. 23, 2020)(explaining the policy

purpose behind the exhaustion requirement in this context), aff’d on other

grounds, United States v. Butler, No. 20-1379-CR, 2021 WL 1166001 (2d Cir. Mar.

29, 2021).

      In Brooker, the Second Circuit held that since the BOP no longer has

exclusive authority to bring a motion for compassionate release, district courts

have the discretion to determine what constitutes “extraordinary and compelling”

circumstances outside of the outdated U.S. Sentencing Commission policy

statements when the defendant moves for compassionate release. 976 F. 3d at 234-

36. In short, the statute only requires courts to consider “applicable” statements



                                        7
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 8 of 18




issued by the U.S. Sentencing Commission and the relevant policy statement,

U.S.S.G. § 1B1.13, is no longer “applicable” because the policy statement refers

exclusively to a motion brought by the Director of the BOP. Id. at 235-36. In other

words, “[w]hen the BOP fails to act, Congress made the courts the decision maker

as to compassionate release.” Id. at 236. Therefore, courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release,” and not just those

delineated by the U.S. Sentencing Commission’s policy statement. Id. at 237.

      Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

days have passed from receipt of his request by the warden, and (2) the Court finds

that, after considering the Section 3553(a) factors, that “extraordinary and

compelling reasons warrant” a reduction of his term of imprisonment.

      The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of

imprisonment...”)(emphasis added).

   B. Whether Mr. Melendez exhausted administrative remedies


      Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must either “…fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of


                                         8
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 9 of 18




such a request by the warden of the defendant's facility, whichever is earlier.”

(emphasis added). Thus, a defendant need not exhaust all available administrative

appeals of the warden’s denial of the request, so long as defendant waits thirty

days before seeking judicial relief.

      Mr. Melendez submitted an inmate request to the warden on October 20, 2020

to follow up on a June 2020 request for consideration for compassionate release.

[Dkt. 107, Def. Ex. C]. The facility administrator at D. Ray James Correctional

Facility denied Mr. Melendez’s request by letter dated November 4, 2020. [Id.]. The

parties and the Court agree that Defendant exhausted his administrative remedies

under 18 U.S.C. § 3582(c)(1)(A), as over thirty days passed between the warden’s

receipt of the Defendant’s request and the filing of his motion. See [Gov. Mem. in

Opp’n at 3-4].

   C. Whether “extraordinary and compelling reasons” exist to warrant a sentence
      reduction

      Section 3582(c)(1)(A) does not define what constitutes “extraordinary and

compelling reasons” and, under Brooker, district courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.” 976 F.3d at 237. As an

initial matter, “[t]he mere existence of COVID-19 in society and the possibility that

it might spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see

also United States v. Velez, No. 3:17-CR-00150 (VAB), 2021 WL 837419, at *4 (D.

Conn. Mar. 5, 2021)(collecting cases).

      This Court and others have held that prevention from infection for an inmate


                                         9
      Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 10 of 18




with an especially heightened risk of contracting the virus and developing severe

complications based on their medical history may constitute “extraordinary and

compelling” reasons to grant compassionate release, often in combination with

other factors. See, e.g. United States v. Jepsen, 451 F. Supp. 3d 242, 245-47 (D.

Conn. 2020) (granting consent motion for compassionate release where defendant

suffers from a compromised immune system and defendant had less than eight

weeks remaining on sentence); United States v. Miller, No. 3:15-CR-132-2 (VLB),

2020 WL 3187348, at *5 (D. Conn. June 15, 2020)(granting consent motion for

compassionate release for severely ill defendant with less than three months

remaining on sentence).

      Courts considering defendants’ medical vulnerability from COVID-19

ordinarily look to the CDC’s guidance on at-risk health populations. See United

States v. Rivera, No. 3:13-CR-71-1 (VLB), 2020 WL 3186539, at *4-5 (D. Conn. June

15, 2020); see also, e.g., United States v. Adams, No. 3:16-CR-86-VLB, 2020 WL

3026458, at *2 (D. Conn. June 4, 2020); United States v. McCarthy, No. 3:17-CR-0230

(JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020).

      In determining whether a defendant’s medical vulnerability to the virus

constitutes “extraordinary and compelling” reasons for re-sentencing, courts have

considered a multitude of factors in factually intensive inquiries, including:

defendants’ age, the severity and documented history of their health conditions,

defendants’ history of managing those conditions in prison, the proliferation and

status of infection at defendants’ facilities, and the proportion of the term of

incarceration that has been served. United States v. Brady, No. S2 18-CR-316



                                        10
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 11 of 18




(PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020)(citations omitted).

      Mr. Melendez is 42 years old, so his age is not a particular risk factor for

severe illness. [PSR at 1 (date of birth)]; Older Adults, Ctrs. for Disease Control and

Prevention,   www.cdc.gov/coronavirus/2019-ncov/need-extra         precautions/older-

adults.html (last updated Apr. 16, 2021) (8 out of 10 COVID-19 deaths reported in

the U.S. have been in adults 65 years old and older). Mr. Melendez’s medical

records confirm that he is diagnosed with and is being treated for mild

hypertension. See [Dkt. 104 (Sealed Med. R.) at 2, 7] (indicating weekly blood

pressure measurements); [Id. at 55-58 (01/17/2021 Hypertension Chronic Care

Plan)](indicating that hypertension was mild). He was able to continue to engage

in activities of daily living. See [Sealed Med. R. at 107 (01/21/2021 Behavioral Health

Progress Note)].

      The CDC considers hypertension as a condition that might increase a

patient’s risk for severe illness from COVID-19. People with certain medical

conditions,        Ctrs.    for      Disease       Control       and      Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html, (last updated Apr. 29, 2021) (“Having heart conditions

such as heart failure, coronary artery disease, cardiomyopathies, and possibly

high blood pressure (hypertension) can make you more likely to get severely ill

from COVID-19”) (emphasis added). In the table of supporting evidence linked to

the CDC’s updated conditions list, the CDC indicates that its conclusions about

hypertension are “supported by mixed evidence.” See Science Brief: Evidence

used to update the list of underlying medical conditions that increase a person’s



                                          11
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 12 of 18




risk of severe illness from COVID-19, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/underlying-

evidence-table.html, (last updated Mar. 29, 2021). The CDC does not recognize

post-polio syndrome or mobility difficulties as conditions correlating to an

increased risk of severe illness from COVID-19. Thus, while Mr. Melendez might

have some elevated risk of complications            for COVID-19 because of his

hypertension, he does not have any definitive risk factors and his condition is fairly

well managed. See United States, v. Lee Ferguson, No. 3:19CR173 (MPS), 2021 WL

1105228, at *2 (D. Conn. Mar. 23, 2021)(“While Ferguson may face an increased risk

from COVID-19 under the CDC guidelines due to his age, high blood pressure, other

medical conditions and confinement, his risk is not further heightened by serious

risk factors that the CDC has recognized, such as obesity, severe asthma, and the

like.”)(footnote omitted).

      Mr. Melendez also cites racial disparities in infection and mortality rates from

COVID-19. [Def. Suppl. Mem. at 10]. He identifies as Hispanic and the Court notes

that he is a Peruvian citizen. [Id.]; [PSR at 1]. The article Defendant cites postulates

that the increased risk minorities face can be attributed to higher rates of minorities

working during the pandemic, lack of access to healthy food options, systemic

discrimination in housing, and higher rates of comorbidities. Richard A. Oppel, Jr.

et, al., The Fullest Look Yet at the Racial Inequality of Coronavirus, New York Times

(July 5, 2020), https://www.nytimes.com/interactive/2020/07/05/us/coronavirus-

latinos-african-americans-cdc-data.html. While Mr. Melendez is incarcerated, some

of these variables do not apply. Further, as stated above, he has not established



                                          12
        Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 13 of 18




that he has a definitive comorbidity. The reference to his race as putting him at an

increased risk of serious illness and death is unpersuasive. This Court considered

this article and reached the same conclusion in United States v. Gineyard, No. 3:19-

CR-144-VLB-16, 2021 WL 531969, at *4 (D. Conn. Feb. 12, 2021).

        The Court also considers the status of the virus at Defendant’s place of

incarceration, which is now CI Giles W. Dalby. At present, there are no active

COVID-19 cases among inmates, 97 inmates have recovered from the virus, and

three     inmates     died.      COVID-19     Dashboard,      Bureau    of    Prisons,

https://www.bop.gov/coronavirus/, (last updated May 6, 2021). The prison houses

over 1700 offenders, so the overall incident rate remains low and appears well

controlled.      CI      Giles       W.       Dalby,       Bureau      of     Prisons,

https://www.bop.gov/locations/ci/dal/       (last accessed May 6, 2021). If prison

employees are failing to abide by safety precautions, Mr. Melendez could file an

inmate request pursuant to the BOP’s Administrative Remedy Program. See 28

C.F.R. § 542.10(a)-(b). Doing so would alert the appropriate officials to policy

violations and allow them an opportunity to correct it for the safety of all inmates

and staff.

        Additionally, as the Government notes, the BOP is currently administering

vaccinations. [Gov. Mem. in Opp’n at 8]. At present, the BOP has administered over

160,000 doses of the vaccine. COVID-19 Dashboard, Bureau of Prisons. While Mr.

Melendez’s medical records do not reflect that he has been offered a COVID-19

vaccine yet, given the pace of distribution, it appears likely that he will receive one

soon, if he has not been offered one already. See Gineyard, 2021 WL 531969, at *4.



                                            13
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 14 of 18




Additionally, he will almost certainly be fully vaccinated before his custodial

sentence ends.

      Finally, the Court considers Mr. Melendez’s claim that he has been

rehabilitated in prison. By statute, “[r]ehabilitation ... alone shall not be considered

an extraordinary and compelling reason.” 28 U.S.C. § 994(t). The Court has

reviewed Mr. Melendez’s letter and his subsequent affidavit whereby he professes

to now empathize with his victims. [Dkt. 105-6, Def. Ex. H (Melendez ltr.)]. The Court

is skeptical of Mr. Melendez’s claim. His statements demonstrate that he continues

to focus on the effect incarceration has had on him and his family while minimizing

his own conduct.

       In the letter he states, that “I fully regret not showing full remorse towards

the victims … I feel awful, shame and total humiliation for putting my family through

the embarrassment and heartache.” [Id. at 1]. Mr. Melendez is saying that he regrets

his statements at sentencing, not that he now understands the lifetime of trauma

inflicted on victims of child sexual abuse. Mr. Melendez continues to minimize his

offense: “I’m sorry for wasting the Court’s time when there are worse criminals out

there to deal with. I understand why Your Honor handed my the sentence you did.

(sic). Some may say I deserve it.” [Id. at 2]. After ten years of incarceration, Mr.

Melendez has not yet appreciated the full scope of the harm he caused.

      To Mr. Melendez’s credit, he has engaged in available educational

programing, including a GED course. See [Dkt. 105-5, Def. Ex. F. (Institutional R.)].

There is a notation from a mental health provider in the sealed medical records

indicating that Mr. Melendez read over 400 books while in custody. [Sealed Med. R.



                                          14
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 15 of 18




at 113 (12/22/2020 Mental Health Note)]. While Mr. Melendez’s efforts at

rehabilitation and self-improvement are commendable, they do not constitute

extraordinary and compelling reasons to modify his sentence. As the Court noted

in its decision denying his initial First Step Act motion in 2017, the BOP is in the

best position to reward him for his behavior. Supra. 4. Indeed, the BOP has awarded

him over two years of goodtime credit; absent good time credit he would not be

released until November 20, 2024. [Def. Ex. F at 1 (BOP Sent. Computation)].

      The case is distinguishable from cases where defendants established

extraordinary   rehabilitation,   among    other   extraordinary    and   compelling

circumstances. For example, in United States v. Rodriguez, 492 F. Supp. 3d 306,

311 (S.D.N.Y. 2020), the district court granted a sentence reduction for a defendant,

who was also medically vulnerable to COVID-19, and filed letters of support from

27 members of the prison staff attesting to defendant’s exceptional character,

showing that he used his time in “prison not just to better himself but also to better

his community.” Similarly, in United States v. Lizardi, 2020 U.S. Dist. LEXIS 188147,

*7 (S.D.N.Y. Oct. 9, 2020), the district court characterized the case as ‘unusual’

because the defendant renounced his gang affiliation years before sentencing and

had, effectively, five months remaining on his custodial sentence before being

placed in a half-way house.

      Consequently, the Court finds that Mr. Melendez fails to carry his burden of

establishing that extraordinary and compelling reasons exist to modify his

sentence. In sum, the Defendant has a relatively well-controlled medical condition

that might place him at risk of severe complications from COVID-19. There are no



                                          15
      Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 16 of 18




active cases at his place of confinement and fewer cases there historically than the

average BOP facility, meaning that prison officials have demonstrated their ability

to prevent an outbreak there. Mr. Melendez will likely have access to a vaccine soon

if he has not already. Finally, while Defendant engaged in demonstrative self-

improvement, the Court is skeptical of his claim of remorsefulness and his

rehabilitation is insufficient itself to warrant any modification of his sentence

beyond good time credits already bestowed by the BOP.

   § 3553 Sentencing Factors

      Because the Court concludes that Mr. Melendez did not carry his burden of

establishing “extraordinary and compelling” reasons to modify his sentence, the

Court will only briefly discuss why the § 3553(a) sentencing factors further militate

against granting Mr. Melendez’s motion for compassionate release. The outcome

of the Court’s consideration of the § 3553(a) sentencing factors remains

unchanged since sentencing.

      First, the sentence in this matter reflected the seriousness of the offense. Mr.

Melendez engaged in the proliferation of sadistic child pornography over a period

of two to five years. [PSR ¶ 13]. Rather than a passive consumer, Mr. Melendez

packaged contraband in a manner to make it more attractive to expand his own

collection. His conduct was exploitative, and he failed to appreciate its devastating

impact. Even now, his letter to the Court expresses regret, not remorse.

      His anticipated deportation to Peru does not alter the Court’s conclusion that

early release would not comport with the purposes of sentencing. He committed

his offense using home computers and his victims could be anywhere in the world.



                                         16
      Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 17 of 18




He could commit similar offenses against U.S. children while living in Peru,

especially without the watchful eye and supportive guidance of the U.S. Probation

Office. See United States v. Cremer, No. 12 CR. 473 (ER), 2020 WL 4746569, at *6,

n. 10 (S.D.N.Y. Aug. 17, 2020), reconsideration denied, No. 12 CRIM. 473 (ER), 2021

WL 75126 (S.D.N.Y. Jan. 8, 2021) (finding that anticipated deportation does not

weigh in favor of early release of defendant convicted of receipt of child

pornography because the defendant will not be supervised by probation if

deported). By Mr. Melendez’s own account, he has not received sex offender

treatment. While his inability to access these programs may (or may not) be the

result of circumstances beyond his control, he remains a danger to the public

nonetheless.

      A sentence of time served or a reduction of his sentence to some other

degree would not promote respect for the law or provide just punishment for the

offense, considering his circumstances now and at sentencing. Instead, it would

signal to Mr. Melendez and others that they may evade responsibility by invoking

temporary hardships attendant to incarceration during the pandemic. While Mr.

Melendez has made some strides by engaging in available BOP programing and

interacting appropriately with staff and other inmates, warranting transfer to a low

security facility, his modest rehabilitation is outweighed by the other policy

considerations embodied in § 3553(a). There is no evidence that Mr. Melendez has

been denied appropriate medical or mental health treatment. To the contrary, his

health is closely monitored by correctional staff.

      The Court sympathizes with the hardships Mr. Melendez undoubtedly



                                         17
       Case 3:11-cr-00252-VLB Document 113 Filed 05/06/21 Page 18 of 18




experienced because of his incarceration during the pandemic, particularly given

his mobility difficulties and health conditions. Nevertheless, after considering

these circumstances and considering each of the § 3553(a) factors, the Court

cannot conclude that the remaining portion of his custodial sentence is futile.

Therefore, even if extraordinary and compelling reasons for a sentence

modification existed, there is no sentence modification that would comport with

the purpose of sentencing as set forth in § 3553(a).



                                    Conclusion

      For the above stated reasons, the Court DENIES Mr. Melendez’s motions for

a reduction of his sentence to provide for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A).

                                             IT IS SO ORDERED.

                                             ______/s/____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: May 6, 2021




                                        18
